IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,922-01


EX PARTE STEPHEN JAY SANDBLOOM, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10-DCR-053774A-HC-1 IN THE 400TH DISTRICT COURT

FROM FORT BEND COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to forty years' imprisonment.  The Fourteenth Court of Appeals affirmed the
conviction. Sandbloom v. State, No. 14-12-00032-CR (Tex.App.--Houston [14th Dist.] Sep. 6,
2012).  
	Applicant contends that he was denied his right to pursue a pro se petition for discretionary
review in this Court after his conviction was affirmed by the Fourteenth Court of Appeals. The trial
court recommends that relief be granted, and the writ record supports the recommendation. See Ex
parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). 
	Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Second Court of Appeals in Cause No. 14-12-00032-CR that affirmed his
conviction in Cause No. 10-DCR-053774A from the 400th District Court of Fort Bend County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered:  September 18, 2013
Do not publish